EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), is effective as of January 1, 2009 (the “Effective Date”), by and between AVT, Inc. a Nevada corporation (“AVT”), and James Winsor, an individual (the “Executive”). WITNESSETH: WHEREAS, the Company desires to continue to employ the Executive and the Executive desires to continue to be so employed and to serve from and after the Effective Date, in the capacity of Vice President of Engineering to perform services on its behalf in said position; NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and covenants herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.EMPLOYMENT The Company agrees to continue to employ the Executive, and the Executive agrees to continue to serve the Company, on the terms and conditions set forth herein. 2.TERM Subject to Section5 hereof, the Executive’s employment under this Agreement shall commence on the Effective Date and shall end on the first anniversary of the Effective Date (the “Initial Term”); provided that such term shall be automatically extended for additional one-year periods, unless, not later than 45days prior to the expiration of the Initial Term (or any extension thereof pursuant to this Section2) either party hereto shall provide written notice of its or her desire not to extend the term hereof to the other party hereto.As used herein, the term “Term” shall mean the Initial Term together with each one-year extension. 3.POSITION AND DUTIES (a)The Executive shall be duly appointed, effective on the Effective Date, and shall thereafter during the Term, serve as Chief Executive Officer of the Company and shall perform such duties and exercise such supervision and powers over and with regard to the business of the Company customarily associated with the position of Vice President of Engineering, as well as such duties and services required herein and as may be reasonably assigned to her from time to time by the Board of Directors of the Company (the “Board”).The Executive shall perform her duties to the best of her ability and in a diligent and proper manner. (b)Except during vacations and periods of illness, the Executive shall, during the Term, devote all Executive’s business time (as opposed to personal time) and attention to the performance of services for the Company and its subsidiaries hereunder; provided, however, that the Executive shall be permitted, to (i)continue to serve on the boards of the business enterprises on which she is serving as of the Effective Date, (ii) subject to the prior consent of the Corporate Governance Committee of the Board (the “Corporate Governance Committee”), serve on any board of any business enterprise other than those referenced in clause(i) above, and (iii)serve on any board of any non-profit organization without obtaining such a consent.Notwithstanding the foregoing, the Corporate Governance Committee shall have the right, at any time during the Term, to require that the Executive resign from Executive’s position on the board or trusteeship of any for-profit organization, effective as soon as such resignation may be properly effected under applicable law, and the charters, by-laws or other governing documents of the applicable for-profit organization.On or before the Effective Date, the Executive shall provide the Corporate Governance Committee with a list of the boards and committees on which she is serving as of the Effective Date. 4.COMPENSATION AND RELATED MATTERS (a)Salary.During the Term, the Company shall pay to the Executive a base salary at a rate of not less than $75,000 per annum, payable in accordance with the usual payroll practices of the Company, but not less frequently than monthly.The Executive’s base salary may be increased from time to time by the Compensation Committee of the Board (the “Committee”) and, if so increased, shall not thereafter be decreased during the Term.As used herein, “Base Salary” means the Executive’s initial salary hereunder as the same may be increased during the Term. Notwithstanding anything in this Agreement to the contrary, the Executive shall not be entitled to assert that any breach of this Section4(a)(ii) constitutes grounds for the Executive’s termination of Executive’s employment for “Good Reason” (as defined below). (b)Bonus.Executive shall be eligible to earn an annual bonus (the “Bonus”) as directed by the Company’s Committee. (c)Compensation Shares.Executive shall receive such number of restricted shares of the Company’s common stock as is equal to $25,000, based upon the average closing price for the ten (10) trading days immediately preceding each of the following dates: March 31, 2009; June 30, 2009; September 30, 2009; and December 31, 2009 (the “Compensation Shares”).During the time when Executive is employed by the Company, and for a period of 5 years thereafter, Executive shall limit Executive’s (or any affiliate of Executive) daily sale of the Compensation Shares (or any additional shares received from the Company as compensation) to no more than 5% of the average daily volume of the Company’s common stock as quoted on www.pinksheets.com based upon the average trading volume for the previous 30 trading days. (d)Vacations.During the Term, Executive shall be entitled to the number of days of paid time off (“PTO”) in each fiscal year determined in accordance with the Company’s PTO policies.During the first year of this Agreement, Executive shall receive 15 days PTO which may be used as vacation and five (5) sick days per year.PTO and sick may be used in any combination. (e)Benefit Plans.Executive will be entitled to the Company’s standard benefit plans. 5.TERMINATION The Executive’s employment hereunder and the Term may be terminated under the following circumstances: (a)Death.The Executive’s employment hereunder shall terminate upon Executive’s death.In the case of any such termination upon death, the Executive’s estate shall be entitled to the payments and benefits described in Section6(a). (b)Disability.If the Executive is unable to timely and regularly perform Executive’s duties hereunder due to physical or mental illness, injury or incapacity, as determined by the Board in good faith based on medical evidence acceptable to it (a “Disability”), and such Disability continues for a period of six consecutive months, then the Company may terminate the Executive’s employment hereunder.A return to work for less than 30consecutive days during any period of Disability shall not be deemed to interrupt the running of (and shall be included in) the aforementioned six-month period.In the case of any such termination by the Board on account of Disability, the Executive shall be entitled to the payments and benefits described in Section6(a). (c)Termination by the Company for Cause.The Company may terminate the Executive’s employment hereunder at any time for Cause.For purposes of this Agreement, “Cause” shall mean a termination of employment of the Executive by the Company due to (i)the commission by the Executive of an act of fraud or embezzlement against the Company or any of its subsidiaries or the conviction of the Executive in a court of law, or guilty plea or no contest plea, of any charge involving an act of fraud or embezzlement (including the willful and unauthorized disclosure of information of the Company or any of its subsidiaries which the Executive knows or should know to be material, confidential and proprietary to the Company or any of its subsidiaries, which results, or could reasonably have been expected to result, in material financial loss to the Company or any of its subsidiaries), (ii)the conviction of the Executive in a court of law, or guilty plea or no contest plea, to a felony charge, (iii)the willful misconduct of the Executive as an employee of the Company or any of its subsidiaries which is reasonably likely to result in injury or financial loss to (I)the Company or (II)to any subsidiaries of the Company, which injury or loss is material to the Company taken as a whole, (iv)the willful failure of the Executive to render services to the Company or any of its subsidiaries in accordance with the Executive’s employment, which failure amounts to a material neglect of the Executive’s duties to the Company and does not result from physical illness, injury or incapacity, and which failure is not cured promptly after adequate notice of such failure and a reasonably detailed explanation has been presented by the Company to the Executive, or (v)a material breach of any of the covenants in subsections3(a), 3(b) or Section10 hereof by the Executive, which breach is not cured, if curable, within 30days after a written notice of such breach is delivered to the Executive.The Executive shall not be deemed to have been terminated for Cause unless the Company shall have given or delivered to the Executive (1)reasonable notice setting forth the basis for termination for Cause, and (2)a reasonable opportunity for the Executive, together with Executive’s counsel, to request reconsideration by and be heard before the Board, provided; however, that such notice and opportunity to be heard shall not be required if the Board, based on the advice of counsel, deems it inconsistent with its fiduciary duties and so advises the Executive. For purposes of determining whether the
